             Case 2:20-cv-04794-HB Document 1 Filed 09/30/20 Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
REBECCA LUCCIA                        :
1039 N. Charlotte Street              :
Pottstown, PA 19464                   :    CIVIL ACTION
                                      :
                      Plaintiff,      :    No.: ________________________
                                      :
       v.                             :
                                      :
MONTGOMERY COUNTY                     :
INTERMEDIATE UNIT                     :
2 West Lafayette Street               :    JURY TRIAL DEMANDED
Norristown, PA 19401                  :
                                      :
                                      :
                      Defendant.      :
____________________________________:

                                     CIVIL ACTION COMPLAINT

        Rebecca Luccia (hereinafter referred to as “Plaintiff,” unless indicated otherwise) by and

through her undersigned counsel, hereby avers as follows:

                                             INTRODUCTION

        1.       Plaintiff has initiated this action to redress violations by Montgomery County

Intermediate Unit (hereinafter referred to collectively as “Defendant”) of the Americans with

Disabilities Act, as amended (“ADA” – 42 U.S.C. §§ 12101 et seq.) and the Pennsylvania Human

Relations Act (“PHRA”).1 As a direct consequence of Defendant’s unlawful actions, Plaintiff

seeks damages as set forth herein.




1
  Plaintiff’s claims under the PHRA are referenced herein for notice purposes. She is required to wait 1 full year
before initiating a lawsuit from the date of dual-filing with the EEOC. Plaintiff must however file her lawsuit in
advance of same because of the date of issuance of his federal right-to-sue letter under the ADA. Plaintiff’s PHRA
claims however will mirror identically her federal claims under the ADA.

                                                        1
             Case 2:20-cv-04794-HB Document 1 Filed 09/30/20 Page 2 of 11




                                  JURISDICTION AND VENUE

        2.      This Court has original subject matter jurisdiction over the instant action pursuant

to 28 U.S.C. §§ 1331 and 1343(a)(4) because it arises under the laws of the United States and

seeks redress for violations of federal laws.

        3.      This Court my properly assert personal jurisdiction over Defendant because its

contacts with this state and this judicial district are sufficient for the exercise of jurisdiction over

Defendant to comply with traditional notions of fair play and substantial justice, satisfying the

standard set forth by the United States Supreme Court in Int’l Shoe Co. v. Washington, 326 U.S.

310 (1945), and its progeny.

        4.      Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this district

because Defendant is deemed to reside where it is subjected to personal jurisdiction, rendering

Defendant residents of the Eastern District of Pennsylvania.

        5.      Plaintiff filed a Charge of Discrimination with the Equal Employment Opportunity

Commission (“EEOC”) and also dual-filed said Charge with the Pennsylvania Human Relations

Commission (“PHRC”). Plaintiff has properly exhausted her administrative proceedings before

initiating this action under the ADA by timely filing her Charge with the EEOC, and by filing the

instant lawsuit within 90 days of receiving a right-to-sue letter from the EEOC.

                                                PARTIES

        6.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        7.      Plaintiff is an adult individual, with an address as set forth in the caption.

        8.      Defendant is one of 29 intermediate units established by the Pennsylvania State

Legislature in 1971 to provide local school districts with support as regional education service



                                                   2
             Case 2:20-cv-04794-HB Document 1 Filed 09/30/20 Page 3 of 11




agencies. The services Defendant provides includes, but is not limited to, Early Childhood

Education and Head Start Programs.

        9.      At all times relevant herein, Defendant acted by and through its agents, servants

and/or employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for Defendant.

                                       FACTUAL BACKGROUND

        10.     The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        11.     Plaintiff was employed with Defendant as a teacher in Defendant’s Office of Early

Childhood Education’s Head Start Program at Defendant’s Norristown location.

        12.     Plaintiff worked in this position from September 9, 2019 until her unlawful

termination on January 9, 2020.

        13.     Plaintiff was primarily supervised by Defendant’s Education Supervisor, Nicole

Buckley (hereinafter “Buckley”), and Defendant’s Program Administrator, Paula Rice

(hereinafter “Rice”).

        14.     At all relevant times during Plaintiff’s employment with Defendant, Plaintiff

suffered from serious and long-term back disabilities, including Disc Degeneration, Cervicalgia,

Lumbalgia, Thoracic spine pain and Dysfunction of the Sacrum. Plaintiff also suffered from

diabetic conditions.

        15.     As a result of Plaintiff’s aforesaid back conditions, Plaintiff at times suffers from

soreness, stiffness, and aching/acute pain, which (at times) limits her ability to perform daily life

activities including, standing at times, intense physical activity, lifting at times, bending at times,

and walking at times – among other daily life activities. Plaintiff is also limited at times in her



                                                  3
           Case 2:20-cv-04794-HB Document 1 Filed 09/30/20 Page 4 of 11




ability to regulate her blood sugar and suffers from other complications related to her diabetic

conditions, including body shakes and dizziness at times when her symptoms are elevated.

       16.     Plaintiff’s back conditions became exacerbated at the end of December 2019

following a motor vehicle accident.

       17.     Despite her aforementioned health conditions and limitations, Plaintiff was still

able to perform the duties of her job well with Defendant; however, Plaintiff did require reasonable

medical accommodations at times (discussed further infra).

       18.     Less than one week prior to Plaintiff’s termination from Defendant, Plaintiff

informed Buckey and Rice of her aforesaid disabilities and further requested several reasonable

accommodations due to her disabilities.

       19.     Plaintiff specifically requested that she be permitted to sit when necessary to

alleviate her back pain, that she be permitted to bring a ball chair to sit on at work to help alleviate

her back pain, as well as the ability to take breaks as needed to administer medication. Plaintiff

also requested permission to bring her own food in from home to consume at work as Defendant’s

policy required that all teaching staff eat the food that Defendant provided to the children.

However, Defendant’s food was not conducive to the special dietary needs Plaintiff had associated

with her diabetic condition.

       20.     Approximately three days following Plaintiff’s request for reasonable

accommodations and after advising her managers of her disabilities, Plaintiff was abruptly pulled

into a meeting with Buckey, Rice and Defendant’s Human Resource Manager, Jack Herd and was

terminated with no prior warning. During the meeting, Plaintiff was informed that she was being

terminated for performance reasons. When Plaintiff asked for clarification, Plaintiff was informed




                                                   4
           Case 2:20-cv-04794-HB Document 1 Filed 09/30/20 Page 5 of 11




 that she was being terminated for failure to turn in evaluations in a timely manner, failure to follow

 suggested naptime activities and for failure to follow the classroom schedule provided.

        21.     The reasons given to Plaintiff for her termination were completely pretextual as

 Plaintiff had always followed all recommendations and directions provided to her concerning

 classroom schedule, suggested naptime activities, was never given a specific timeline to return the

 evaluation forms but always turned them in as promptly as possible. Moreover, on approximately

 December 19, before Plaintiff informed Defendant of her disabilities and need for reasonable

 accommodations, Rice conducted a classroom observation of Plaintiff’s class. On that same day,

 following Rice’s observation of Plaintiff’s classroom, Rice met with Plaintiff and informed her

 that she was impressed with the progress Plaintiff had made in her classroom, was pleased with

 the her observations of Plaintiff’s classroom and further advised Plaintiff that the general

 consensus among management was that Plaintiff was moving in a very positive direction as a new

 teacher with Defendant. Furthermore, the same week that Plaintiff was terminated, another

 manager within Defendant did a classroom observation of Plaintiff’s class and gave Plaintiff a

 positive assessment.

        22.     Plaintiff therefore believes and avers that she was terminated from her employment

 with Defendant because of her known, perceived, and/or record of disabilities and/or in retaliation

 for requesting reasonable medical accommodations.

                                         COUNT I
           Violations of the American’s with Disabilities Act, as amended (“ADA”)
           (Actual/Perceived/Record of Disability Discrimination; Retaliation)

        23.     The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.




                                                   5
           Case 2:20-cv-04794-HB Document 1 Filed 09/30/20 Page 6 of 11




       24.     At all relevant times during Plaintiff’s employment with Defendant, Plaintiff

suffered from serious and long-term back disabilities, including Disc Degeneration, Cervicalgia,

Lumbalgia, Thoracic spine pain and Dysfunction of the Sacrum. Plaintiff also suffered from

diabetic conditions.

       25.     As a result of Plaintiff’s aforesaid back conditions, Plaintiff at times suffers from

soreness, stiffness, and aching/acute pain, which (at times) limits her ability to perform daily life

activities including, standing at times, intense physical activity, lifting at times, bending at times,

and walking at times – among other daily life activities. Plaintiff is also limited at times in her

ability to regulate her blood sugar and suffers from other complications related to her diabetic

conditions, including body shakes and dizziness at times when her symptoms are elevated.

       26.     Despite her aforementioned health conditions and limitations, Plaintiff was still

able to perform the duties of her job well with Defendant; however, Plaintiff did require reasonable

medical accommodations at times (as outlined above).

       27.     Less than one week prior to Plaintiff’s termination from Defendant, Plaintiff

informed Buckey and Rice of her aforesaid disabilities and further requested several reasonable

accommodations due to her disabilities.

       28.     Plaintiff specifically requested that she be permitted to sit when necessary to

alleviate her back pain, that she be permitted to bring a ball chair to sit on at work to help alleviate

her back pain, as well as the ability to take breaks as needed to administer medication. Plaintiff

also requested permission to bring her own food in from home to consume at work as Defendant’s

policy required that all teaching staff eat the food that Defendant provided to the children.

However, Defendant’s food was not conducive to the special dietary needs Plaintiff had associated

with her diabetic condition.



                                                   6
            Case 2:20-cv-04794-HB Document 1 Filed 09/30/20 Page 7 of 11




       29.     Approximately three days following Plaintiff’s request for reasonable

accommodations and after advising her managers of her disabilities, Plaintiff was abruptly pulled

into a meeting with Buckey, Rice and Defendant’s Human Resource Manager, Jack Herd, and was

terminated with no prior warning for pretextual reasons.

       30.     Plaintiff believes and avers that she was terminated from her employment with

Defendants because of [1] her known and/or perceived disabilities; [2] her record of impairment;

and [3] in retaliation for her requests for reasonable medical accommodations

       31.     These actions as aforesaid constitute unlawful discrimination and retaliation, under

the ADA.

       WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

       A.      Defendant is to be prohibited from continuing to maintain their illegal policy,

practice or custom of discriminating/retaliating against employees and are to be ordered to

promulgate an effective policy against such unlawful acts and to adhere thereto;

       B.      Defendant is to compensate Plaintiff, reimburse Plaintiff and make Plaintiff whole

for any and all pay and benefits Plaintiff would have received had it not been for Defendant’s

illegal actions, including but not limited to past lost earnings, future lost earnings, salary, pay

increases, bonuses, medical and other benefits, training, promotions, pension, and seniority.

Plaintiff should be accorded those benefits illegally withheld from the date she first suffered

retaliation/discrimination at the hands of Defendant until the date of verdict;

       C.      Plaintiff is to be awarded punitive damages, as permitted by applicable law(s)

alleged asserted herein, in an amount believed by the Court or trier of fact to be appropriate to

punish Defendant for its willful, deliberate, malicious and outrageous conduct and to deter

Defendant or other employers from engaging in such misconduct in the future;



                                                 7
            Case 2:20-cv-04794-HB Document 1 Filed 09/30/20 Page 8 of 11




       D.      Plaintiff is to be accorded any and all other equitable and legal relief as the Court

deems just, proper and appropriate including for emotional distress;

       E.      Plaintiff is to be awarded the costs and expenses of this action and reasonable legal

fees as provided by applicable federal and state law.



                                                        Respectfully submitted,

                                                        KARPF, KARPF & CERUTTI, P.C.

                                             By:

                                                        Ari R. Karpf, Esq.
                                                        Julia W. Clark, Esq.
                                                        3331 Street Road
                                                        Two Greenwood Square
                                                        Building 2, Ste. 128
                                                        Bensalem, PA 19020
                                                        (215) 639-0801
Dated: September 29, 2020




                                                 8
                        Case 2:20-cv-04794-HB Document 1 Filed 09/30/20 Page 9 of 11




                           ============oÉÄÉÅÅ~=iìÅÅá~

====================================jçåíÖçãÉêó=`çìåíó=fåíÉêãÉÇá~íÉ=råáí




                     VLPMLOMOM
                              Case 2:20-cv-04794-HB   Document
                                                 UNITED          1 Filed
                                                        STATES DISTRICT   09/30/20 Page 10 of 11
                                                                        COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                           DESIGNATION FORM
                     (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                       NMPV=kK=`Ü~êäçííÉ=píêÉÉíI=mçííëíçïåI=m^=NVQSQ
Address of Plaintiff: ______________________________________________________________________________________________

                       O=tÉëí=i~Ñ~óÉííÉ=píêÉÉíI=kçêêáëíçïåI=m^=NVQMN
Address of Defendant: ____________________________________________________________________________________________

                                             aÉÑÉåÇ~åíDë=éä~ÅÉ=çÑ=ÄìëáåÉëë
Place of Accident, Incident or Transaction: ___________________________________________________________________________



RELATED CASE, IF ANY:

Case Number: ______________________________                      Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No X
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No X
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                    No X
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No X
       case filed by the same individual?

I certify that, to my knowledge, the within case              is / X is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
           VLPMLOMOM
DATE: __________________________________                      __________________________________________                               ARK2484 / 91538
                                                                                                                               ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)


CIVIL:

A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                        1.    Insurance Contract and Other Contracts
       2.     FELA                                                                                2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                           3.    Assault, Defamation
       4.     Antitrust                                                                           4.    Marine Personal Injury
       5.     Patent                                                                              5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                          6.    Other Personal Injury (Please specify): _____________________
u      7.     Civil Rights                                                                        7.    Products Liability
       8.     Habeas Corpus                                                                       8.    Products Liability –Asbestos
       9.     Securities Act(s) Cases                                                             9.    All other Diversity Cases
       10.    Social Security Review Cases                                                              (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                           ARBITRATION CERTIFICATION
                                                   (

     Ari R. Karpf
I, ____________________________________________ , counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
     X
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


           VLPMLOMOM
DATE: __________________________________                      _____________________________________ _____                            ARK2484 / 91538
                                                                                                                              ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ( /2018)
                                     Case 2:20-cv-04794-HB Document 1 Filed 09/30/20 Page 11 of 11
JS 44 (Rev. 06/17)                                                           CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                           DEFENDANTS
    ir``f^I=ob_b``^                                                                                         jlkqdljbov=`lrkqv=fkqbojbaf^qb=rkfq

    (b) County of Residence of First Listed Plaintiff                  jçåíÖçãÉêó                             County of Residence of First Listed Defendant                 jçåíÖçãÉêó
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                      (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                            THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
h~êéÑI=h~êéÑ=C=`ÉêìííáI=mK`KX=PPPN=píêÉÉí=oç~ÇI=qïç=dêÉÉåïççÇ=pèì~êÉI
pìáíÉ=NOUI=_Éåë~äÉãI=m^=NVMOMX=EONRF=SPVJMUMNX=~â~êéÑ]â~êéÑJä~ïKÅçã

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                        III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif                                    f
                                                                                                         (For Diversity Cases Only)                                             and One Box for Defendant)
❒ 1    U.S. Government               u’ 3     Federal Question                                                                     PTF           DEF                                            PTF      DEF
          Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1           ’ 1     Incorporated or Principal Place         ’ 4     ’ 4
                                                                                                                                                             of Business In This State

❒ 2    U.S. Government                   ’ 4 Diversity                                              Citizen of Another State          ’ 2         ’ 2    Incorporated and Principal Place      ’ 5      ’ 5
          Defendant                             (Indicate Citizenship of Parties in Item III)                                                                of Business In Another State

                                                                                                    Citizen or Subject of a           ’ 3         ’ 3    Foreign Nation                        ’ 6      ’ 6
                                                                                                      Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                  Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                  TORTS                            FORFEITURE/PENALTY                            BANKRUPTCY                      OTHER STATUTES
❒   110 Insurance                         PERSONAL INJURY                PERSONAL INJURY            ❒ 625 Drug Related Seizure              ’   422 Appeal 28 USC 158          ❒ 375 False Claims Act
❒   120 Marine                       ’    310 Airplane                 ❒ 365 Personal Injury -            of Property 21 USC 881            ’   423 Withdrawal                 ’ 376 Qui Tam (31 USC
❒   130 Miller Act                   ’    315 Airplane Product               Product Liability      ❒ 690 Other                                     28 USC 157                        3729(a))
❒   140 Negotiable Instrument                  Liability               ❒ 367 Health Care/                                                                                     ❒ 400 State Reapportionment
❒   150 Recovery of Overpayment      ’    320 Assault, Libel &               Pharmaceutical                                                     PROPERTY RIGHTS               ❒ 410 Antitrust
        & Enforcement of Judgment              Slander                       Personal Injury                                                ❒ 820 Copyrights                  ❒ 430 Banks and Banking
❒   151 Medicare Act                 ’    330 Federal Employers’             Product Liability                                              ❒ 830 Patent                      ❒ 450 Commerce
❒   152 Recovery of Defaulted                  Liability               ❒ 368 Asbestos Personal                                              ❒ 835 Patent - Abbreviated        ❒ 460 Deportation
        Student Loans                ’    340 Marine                         Injury Product                                                        New Drug Application       ❒ 470 Racketeer Influenced and
        (Excludes Veterans)          ’    345 Marine Product                 Liability                                                      ❒ 840 Trademark                          Corrupt Organizations
❒   153 Recovery of Overpayment                Liability                PERSONAL PROPERTY                        LABOR                         SOCIAL SECURITY                ❒ 480 Consumer Credit
        of Veteran’s Benefits        ’    350 Motor Vehicle            ❒ 370 Other Fraud            ❒ 710 Fair Labor Standards              ’ 861 HIA (1395ff)                ❒ 490 Cable/Sat TV
❒   160 Stockholders’ Suits          ’    355 Motor Vehicle            ❒ 371 Truth in Lending               Act                             ❒ 862 Black Lung (923)            ❒ 850 Securities/Commodities/
❒   190 Other Contract                        Product Liability        ❒ 380 Other Personal         ❒ 720 Labor/Management                  ’ 863 DIWC/DIWW (405(g))                  Exchange
❒   195 Contract Product Liability   ’    360 Other Personal                 Property Damage                Relations                       ❒ 864 SSID Title XVI              ❒ 890 Other Statutory Actions
❒   196 Franchise                             Injury                   ❒ 385 Property Damage        ❒ 740 Railway Labor Act                 ’ 865 RSI (405(g))                ❒ 891 Agricultural Acts
                                     ’    362 Personal Injury -              Product Liability       ’ 751 Family and Medical                                                 ❒ 893 Environmental Matters
                                              Medical Malpractice                                           Leave Act                                                         ❒ 895 Freedom of Information
        REAL PROPERTY                       CIVIL RIGHTS                PRISONER PETITIONS          ❒ 790 Other Labor Litigation              FEDERAL TAX SUITS                       Act
❒   210 Land Condemnation            ❒    440 Other Civil Rights         Habeas Corpus:             ❒ 791 Employee Retirement               ❒ 870 Taxes (U.S. Plaintiff       ❒ 896 Arbitration
❒   220 Foreclosure                  ❒    441 Voting                   ❒ 463 Alien Detainee                Income Security Act                     or Defendant)              ❒ 899 Administrative Procedure
❒   230 Rent Lease & Ejectment       ❒    442 Employment               ❒ 510 Motions to Vacate                                              ❒ 871 IRS—Third Party                    Act/Review or Appeal of
❒   240 Torts to Land                ❒    443 Housing/                       Sentence                                                              26 USC 7609                       Agency Decision
❒   245 Tort Product Liability                Accommodations           ❒ 530 General                                                                                          ❒ 950 Constitutionality of
❒   290 All Other Real Property      u❒   445 Amer. w/Disabilities -   ❒ 535 Death Penalty                IMMIGRATION                                                                State Statutes
                                              Employment                 Other:                     ❒ 462 Naturalization Application
                                     ❒    446 Amer. w/Disabilities -   ❒ 540 Mandamus & Other       ❒ 465 Other Immigration
                                              Other                    ❒ 550 Civil Rights                 Actions
                                     ❒    448 Education                ❒ 555 Prison Condition
                                                                       ❒ 560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement

V. ORIGIN (Place an “X” in One Box Only)
u
’ 1 Original    ❒ 2 Removed from                            ❒    3     Remanded from            ❒ 4 Reinstated or       ’     5 Transferred from    ❒ 6 Multidistrict                   ❒ 8 Multidistrict
        Proceeding                State Court                          Appellate Court              Reopened                    Another District           Litigation -                     Litigation -
                                                                                                                            (specify)                      Transfer                         Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            ^a^=EQOrp`NONMNF
VI. CAUSE OF ACTION Brief description of cause:
                                            sáçä~íáçåë=çÑ=^a^=~åÇ=m^=eìã~å=oÉä~íáçåë=^ÅíK
VII. REQUESTED IN     ❒                          CHECK IF THIS IS A CLASS ACTION                       DEMAND $                                         CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER RULE 23, F.R.Cv.P.                                                                               JURY DEMAND:        u’ Yes      ’ No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                            JUDGE                                                                   DOCKET NUMBER
DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD
            VLPMLOMOM
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                      APPLYING IFP                                    JUDGE                               MAG. JUDGE

                  Print                                 Save As...                                                                                                                   Reset
